department of the treasury internal_revenue_service washington d c commissioner tax_exempt_and_government_entities_division may uniform issue list ter rk b j attention legend system a plan x excess_plan x state n state statute s dear this is in response to correspondence dated date as supplemented by correspondence dated date date date date date date date date and date submitted on behalf of plan x by its authorized representatives in which a letter_ruling was requested concerning the applicability of sec_415 of the internal_revenue_code code to an excess_benefit_plan excess_plan x and the tax consequences related thereto the following facts and representations have been submitted under penalty of perjury in support of the rulings requested system a is a contributory retirement_system in state n which maintains plan x a defined benefit retirement_plan established for teachers and administrators of public schools in state n plan x was established pursuant to state n statute your authorized representatives have represented that plan x is intended to be qualified under sec_401 of the code and is a governmental_plan as defined in sec_414 administered by the state n teachers’ retirement board board all participating employers are school districts in state n plan x is nage plan x includes a mandatory employee contribution feature plan x also provides that certain participants may elect to participate in an enhanced retirement benefit program under which they make pre-tax contributions which are picked up by state n addition plan x allows participants to make pre-tax elective contributions to plan x to buy years_of_service credit in plan x for eligible prior service in other specified public employment the service has previously ruled that these pre-tax contributions qualify as contributions that are picked up by the employer under code sec_414 under the provisions of plan x these purchases of years_of_service credit may also be made by after-tax contributions rollovers or trustee-to-trustee transfers in your authorized representatives represented in correspondence dated date that plan x will be revised to clarify that an employer for purposes of participation in plan x is limited to entities which are state n a political_subdivision of state n or an agency_or_instrumentality of state n this revision will also provide that no employer which is not permitted to participate in a qualified governmental pension_plan as defined in code sec_401 or sec_414 shall be permitted to participate in plan x state n has enacted legislation which authorizes the board to establish and maintain a qualified_governmental_excess_benefit_arrangement within the meaning of section code m in accordance with this legislation excess_plan x will be adopted and implemented by state n as a part of plan x effective date a separate trust fund for the segregation of the assets of excess_plan x was established this trust fund which is separate and apart from the retirement fund of plan x was established solely for the purpose of holding employer contributions intended to pay excess_benefits to plan x participants the excess_benefit trust fund was designed as a grantor_trust for state law and federal_income_tax purposes the trustees of this separate trust fund are the board article ili of excess_plan x provides that participation in excess_plan x is automatic and mandatory and will commence each plan_year once a retired participant or beneficiary has an excess_benefit in that plan_year the board will determine for each plan_year which retired participants and beneficiaries are required to participate in excess_plan x participation in excess_plan x will cease for any portion of a plan_year in which the retirement income of a retired participant or beneficiary is not limited by sec_415 or if all benefit obligations under plan x to the retired participant or beneficiary have been satisfied section dollar_figure of excess_plan x provides that a participant or beneficiary will receive a benefit equal to the amount of retirement income that would have been payable to or with respect to a participant by plan x that could not be paid because of the application of the limitations on his retirement income under code sec_415 excess benefit’ an excess_benefit under excess_plan x will be paid only if and to the extent the participant is receiving retirement benefits under plan x a participant from excess_plan x will be the same as otherwise selected by the participant and payable under plan x the excess_benefit to which a participant is entitled under excess_plan x will be paid commencing during or within the month in which all monthly payments of retirement benefits under plan x are paid and the excess_benefits will then be paid from that month to the end of the plan_year under no circumstances will the participant be given any election to defer compensation under the form of the benefit paid to page excess_plan x either directly or indirectly contributions to excess_plan x in addition there will be no employee section dollar_figure of excess_plan x also provides that excess_plan x will not pay benefits in excess of the code sec_415 limit to plan x participants who have elected to participate in the enhanced retirement program described above or who have elected to purchase service_credit through picked-up employer contributions excess_plan x is funded on a pay-as-you-go basis the board will determine the amount necessary to pay the excess_benefits under excess_plan x for each plan_year the required_contribution will be the aggregate of the excess_benefits payable to all affected participants for such plan_year and an amount determined by the board to be a necessary and reasonable expense of administering excess_plan x the amount so determined will be deposited into the trust fund under no circumstances will the contributions to fund the excess_benefits under excess_plan x be credited to the trust established to fund plan x excess_plan x will not accept contributions or transfers from plan x any contributions not used to pay the excess_benefits for a current plan_year together with any income accruing to the trust fund will be used to pay the administrative expenses of excess_plan x for the plan_year any contributions not so used that remain after the payment of administration_expenses will be used to fund administrative expenses or excess_benefits of participants in future plan years state statute s currently provides for a transfer of funds from state n’s pension liability fund to excess_plan x your authorized representatives represent that the board will not implement this provision sec_5 a of excess_plan x states that in no event shall a transfer from the pension liabilities fund as referenced in state statute s be made to excess_plan x rather excess_plan x will be funded on a pay-as-you-go basis from the state appropriation prior to any deposit into plan x your authorized representatives also represent that system a will seek an amendment to state statute s which would delete the language regarding transfers from the pension liability fund and add language consistent with the provisions of excess_plan x although excess_plan x is a part of plan x no assets of plan x will be used to pay any benefits under excess_plan x excess_plan x is intended to grant a participant no more than a mere contractual right to payment of benefits under excess_plan x employer contributions made to provide benefits under excess_plan x may not be commingled with assets of plan x based upon the facts and representations stated above the following rulings are requested excess_plan x is a qualified_governmental_excess_benefit_arrangement within the meaning of sec_415 of the code the benefits payable under excess_plan x will be includible in gross_income for the taxable_year or years in which such benefits are paid or otherwise made available to a participant or a participant’s beneficiary in accordance with the terms of excess_plan x income accruing to excess_plan x is exempt from federal_income_tax under code sec_115 and sec_415 as income derived from the exercise of an essential_governmental_function page pursuant to correspondence dated date your authorized representatives withdrew a fourth requested ruling sec_415 of the code and sec_1_415_b_-1 of the income_tax regulations regulations set forth the limitations on annual benefits for participants in defined benefit plans sec_1_415_b_-1 of the regulations provides in part that the annual_benefit does not include the annual_benefit attributable to either employee contributions or rollover_contributions as described in sec_401 sec_402 sec_403 sec_403 sec_408 and sec_457 determined pursuant to the rules of paragraph b of this section this section further states that the treatment of transferred benefits is determined under the rules of paragraph b of this section section dollar_figure b -1 b ii of the regulations addresses elective transfer of distributable benefits and states in part that the annual_benefit provided by the transferee defined_benefit_plan does not include the annual_benefit attributable to the amount transferred sec_415 of the code sets forth the treatment of qualified governmental excess_benefit arrangements sec_415 provides in part that in determining whether a governmental_plan as defined in sec_414 meets the requirements of sec_415 benefits provided under a qualified_governmental_excess_benefit_arrangement shall not be taken into account sec_415 of the code defines such an arrangement as a portion of a governmental_plan which meets the following three requirements a such portion is maintained solely for the purpose of providing to participants in the plan that part of the participant’s annual_benefit otherwise payable under the terms of the plan that exceeds the limitations on benefits imposed by sec_415 excess_benefits b under such portion no election is provided at any time to the participant directly or indirectly to defer compensation and c excess_benefits are not paid from a_trust forming a part of such governmental_plan unless such trust is maintained solely for the purpose of providing such benefits it has been represented that plan x is a with respect to your first requested ruling excess_plan x was established and adopted under state n legislation as a part of plan x governmental_plan as described in sec_414 of the code it has also been represented that the only purpose of excess_plan x is to provide affected employees of schoo districts in state n who participate in plan x that portion of their benefits that would otherwise be payable under the terms of plan x except for the limitations on benefits imposed by sec_415 of the code as applicable to governmental plans limit participation to participants in plan x for whom benefits the terms of excess_plan x would exceed the limits of sec_415 of the code therefore we have determined that excess_plan x is a portion of a governmental_plan which is maintained solely for the purpose of providing to state n school district employees who participate in plan x that part of the participants’ benefits otherwise payable under the terms of plan x that exceed the sec_415 limits and as such meets the requirements of sec_415 page your authorized representatives have stated that participation in excess_plan x is mandatory and automatic and that there are no employee contributions to excess_plan x your representatives also assert that no direct or indirect election to defer compensation is provided to any participant in excess_plan x thus we have determined that no direct or indirect election is provided at any time to participants to defer compensation and accordingly the requirements of code sec_415 are met sec_415 of the code requires that the trust from which the excess_benefits are paid must not form a part of the governmental_plan which contains the excess_benefit arrangement unless such trust is maintained solely for the purpose of providing such benefits in this case excess_plan x is funded on a pay-as-you-go basis a separate trust fund for the segregation of the assets related to excess_plan x was established this trust fund was established solely for the purpose of holding employer contributions intended to pay excess_benefits to affected pian x participants contributions to the trust fund consist only of the amounts required to pay the excess_benefits and administrative expenses for the plan_year any contributions not used to pay the excess_benefits for a current plan_year together with any income accruing to the trust fund will be used to pay the administrative expenses of excess_plan x for the plan_year any contributions not so used that remain after the payment of administration_expenses will be used to fund administrative expenses or benefits of participants in future years therefore we have determined that the requirements of sec_415 are met since excess_plan x satisfies all of the requirements of sec_415 of the code we conclude with respect to your first ruling_request that excess_plan x is a qualified_governmental_excess_benefit_arrangement within the meaning of sec_415 of the code with respect to the second requested ruling sec_415 of the code provides that for purposes of this chapter a the taxable_year or years for which amounts in respect of a qualified_governmental_excess_benefit_arrangement are includible in gross_income by a participant and b the treatment of such amounts when so includible by the participant shall be determined as if such qualified_governmental_excess_benefit_arrangement were treated as a plan for the deferral of compensation which is maintained by a corporation not exempt from tax under this chapter and which does not meet the requirements for qualification under sec_401 ruling has already determined that excess_plan x meets the legal requirements of sec_415 of the code for qualified governmental excess_benefit arrangements accordingly the tax treatment of the amounts distributed under excess_plan x to the participants is determined as if such qualified_governmental_excess_benefit_arrangement was treated as a plan for the deferral of compensation which is maintained by a corporation not exempt from tax under this chapter and which does not meet the requirements for qualification under sec_401 sec_83 of the code provides that the excess if any of the fair_market_value of property transferred in_connection_with_the_performance_of_services over the amount_paid if any for the property is includible in the gross_income of the person who performed the services for the first taxable_year in which the property becomes transferable or is not subject_to a substantial_risk_of_forfeiture page sec_1_83-3 of the income_tax regulations regulations provides that for purposes of code sec_83 the term property includes real and personal_property other than money or an unfunded and unsecured promise to pay money or property in the future property also includes a beneficial_interest in assets including money transferred or set_aside from claims of the transferor’s creditors for example in a_trust or escrow account sec_402 of the code provides that contributions made by an employer to an employee's trust that is not exempt from tax under sec_501 are included in the employee's gross_income in accordance with sec_83 except that the value of the employee's interest in the trust will be substituted for the fair_market_value of the property in applying sec_83 under sec_1_402_b_-1 of the regulations an employer's contributions to a nonexempt employee's trust are included as compensation in the employee's gross_income for the taxable_year in which the contribution is made but only to the extent that the employee’s interest in such contribution is substantially_vested as defined in the regulations under sec_83 sec_451 of the code and sec_1_451-1 of the regulations provide that an item_of_gross_income is includible in gross_income for the taxable_year in which actually or constructively received by a taxpayer using the cash_receipts_and_disbursements_method of accounting under sec_1_451-2 of the regulations income is constructively received in the taxable_year during which it is credited to a taxpayer's account set apart or otherwise made available so that the taxpayer may draw on it at any time however income is not constructively received if the taxpayer's control of its receipt is subject_to substantial limitations or restrictions various revenue rulings have considered the tax consequences of nonqualified_deferred_compensation arrangements revrul_60_31 situations 1960_1_cb_174 holds that a mere promise to pay not represented by notes or secured in any way does not constitute receipt of income within the meaning of the cash_receipts_and_disbursements_method of accounting see also revrul_69_650 1969_2_cb_106 and revrul_69_649 1969_2_cb_106 under the economic_benefit_doctrine an employee has currently includible income from an economic or financial benefit received as compensation though not in cash form economic benefit applies when assets are unconditionally and irrevocably paid into a fund or trust to be used for the employee’s sole benefit 16_tc_244 aff'd per curiam 194_f2d_541 ie cir revrul_60_31 situation employee does not receive income as a result of the employer's purchase of an insurance_contract to provide a source of funds for deferred_compensation because the insurance_contract is the employer’s asset subject_to claims of the employer's creditors in revrul_72_25 1972_1_cb_127 and revrul_68_99 c b an accordingly with respect to the second ruling_request we conclude that the benefits payable under excess_plan x will be includible in gross_income for the taxable_year or years in which such benefits are paid or otherwise made available to a participant-or a participant's beneficiary in accordance with the terms of excess_plan x with respect to your third requested ruling code sec_415 provides that income accruing to a governmental_plan or to a_trust that is maintained solely for the purpose of providing benefits under a qualified_governmental_excess_benefit_arrangement in page respect of a qualified_governmental_excess_benefit_arrangement will constitute income derived from the exercise of an essential_governmental_function upon which such governmental_plan or trust will be exempt from tax under sec_115 ruling has already determined that excess_plan x meets the legal requirements of sec_415 of the code for qualified governmental excess_benefit arrangements accordingly with respect to your third requested ruling we conclude that income accruing to excess pian x is exempt from federal_income_tax under code sec_115 and sec_415 as income derived from the exercise of an essential_governmental_function no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling letter assumes that plan x is and was a governmental_plan as described in sec_414 of the code is and was qualified under sec_401 and its related trust is and was exempt from tax under sec_501 a at all times relevant thereto this ruling letter is based on the assumption that the board will not implement state statute s this ruling letter is based on the assumption that the revisions described in your authorized representatives’ correspondence dated date will be made this ruling letter is based on the assumption that the after-tax contributions rollovers and trustee-to-trustee transfers described above are excluded from the determination of annual_benefit within the meaning of sec_1_415_b_-1 of the regulations this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representatives if you wish to inquire about this ruling please contact correspondence to se t ep ra g please address ail sincerely da gued a caole ingrid grinde manager employee_plans technical guidance and quality assurance group enclosures deleted copy of letter_ruling notice of intention to disclose cc
